Name: Council Decision 2013/88/CFSP of 18Ã February 2013 amending Decision 2010/800/CFSP concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: technology and technical regulations;  international security;  criminal law;  defence;  coal and mining industries;  international affairs;  international trade;  iron, steel and other metal industries;  Asia and Oceania
 Date Published: 2013-02-19

 19.2.2013 EN Official Journal of the European Union L 46/28 COUNCIL DECISION 2013/88/CFSP of 18 February 2013 amending Decision 2010/800/CFSP concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/800/CFSP of 22 December 2010 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Articles 10(1) and 12(3) thereof, Whereas: (1) On 22 December 2010, the Council adopted Decision 2010/800/CFSP. (2) On 10 December 2012, the Council expressed its deep concern about the intent of the Democratic People's Republic of Korea (the "DPRK") to launch a "working satellite", as such a launch makes use of ballistic missile technology, representing another clear violation of the DPRK's international obligations as set out in particular under United Nations Security Council (UNSC) Resolution (UNSCR) 1695 (2006), UNSCR 1718 (2006) and UNSCR 1874 (2009), and directly contravening the international community's unified call not to conduct such launches. (3) On 22 January 2013, the UNSC adopted UNSCR 2087 (2013), condemning the DPRK's launch of 12 December 2012, which used ballistic missile technology and was in violation of UNSCR 1718 (2006) and UNSCR 1874 (2009). (4) On 12 February 2013, the DPRK carried out a nuclear test, in violation of its international obligations under UNSCR 1718 (2006), UNSCR 1874 (2009) and UNSCR 2087 (2013) and representing a serious threat to regional and international peace and security. (5) Paragraph 5(a) of UNSCR 2087 (2013) provides that additional persons and entities are to be subject to restrictive measures. (6) In addition, paragraph 5(b) of UNSCR 2087 (2013) establishes that the prohibition to supply, sell or transfer certain items, materials, equipment, goods and technology in accordance with paragraph 8(a)(ii) of UNSCR 1718 (2006) is also to apply to the items specified in paragraph 5(b) of UNSCR 2087 (2013). (7) Paragraph 8 of UNSCR 2087 (2013) clarifies certain methods for States to dispose of items seized consistent with provisions of UNSCR 1718 (2006) and UNSCR 1874 (2009) and in accordance with paragraph 14 of UNSCR 1874 (2009). (8) Paragraph 12 of UNSCR 2087 (2013) also calls on States to exercise vigilance and restraint regarding the entry into or transit through their territories of individuals working on behalf or at the direction of designated individuals or entities. (9) In line with paragraph 13 of UNSCR 2087 (2013), it is necessary to establish that no claims in connection with the performance of any contract or transaction affected by measures decided on pursuant to relevant UNSC resolutions or measures of the Union or any Member State in accordance with relevant decision of the UNSC or covered by this Decision, may be granted to designated persons or entities or any other person or entity in the DPRK. (10) In accordance with the Council's conclusions on the DPRK of 10 December 2012, it is appropriate to adopt additional restrictive measures. (11) An additional criterion for autonomous designation by the Union of persons and entities subject to restrictive measures should be included in Decision 2010/800/CFSP. (12) The sale, supply or transfer to the DPRK of certain other goods relevant to the DPRK's weapons of mass destruction-related programmes, in particular its ballistic-missile sector, should be prohibited, especially certain types of aluminium. (13) Furthermore, it should be clarified that where this decision provides for a prohibition on financial services, this includes the provision of insurance and re-insurance services. (14) Moreover, the sale, purchase, transportation or brokering of gold, precious metals and diamonds to, from or for the Government of the DPRK should be prohibited. (15) In addition, the delivery of newly printed or minted or unissued DPRK denominated banknotes and coinage to or for the benefit of the Central Bank of the DPRK should be prohibited. (16) The sale or purchase of DPRK public or public-guaranteed bonds should be prohibited. (17) Moreover, the opening of new branches, subsidiaries, or representative offices of DPRK banks in the territories of Member States, and the establishment of new joint ventures, or the taking of an ownership interest by the DPRK banks, including the Central Bank of DPRK, with banks within the jurisdiction of Member States, should be prohibited. Furthermore, Member States should take the appropriate measures to prohibit financial institutions within their territories or under their jurisdiction from opening representatives offices or subsidiaries in the DPRK. (18) Following a decision by the UNSC Committee established pursuant to UNSCR 1718 (2006), six entities should be removed from the lists set out in Annexes II and III to Decision 2010/800/CFSP and should be added to the list set out in Annex I to that Decision. It is also necessary to amend the entries for those entities. (19) Furthermore, in accordance with Article 12(3) of Decision 2010/800/CFSP, the Council has carried out a complete review of the list of other persons and entities set out in Annexes II and III to that Decision and has concluded that those persons and entities should continue to be subject to the appropriate restrictive measures provided for in that Decision. (20) Decision 2010/800/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/800/CFSP is hereby amended as follows: (1) Article 1 is hereby amended as follows: (a) in paragraph 1, point (b) is replaced by the following: "(b) all items, materials, equipment, goods and technology as determined by the Security Council or the Committee established pursuant to paragraph 12 of UNSCR 1718 (2006) (the §Sanctions Committee §) in accordance with paragraph 8(a)(ii) of UNSCR 1718 (2006) and paragraph 5(b) of UNSCR 2087 (2013), which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes;"; (b) in paragraph 1, the following point is added: "(d) certain key components for the ballistic-missile sector, such as certain types of aluminum used in ballistic-missile related systems. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision."; (c) in paragraph 2, point (b) is replaced by the following: "(b) provide financing or financial assistance related to items and technology referred to in paragraph 1, including, in particular, grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of these items and technology, or for the provision of related technical training, advice, services, assistance, or brokering services, directly or indirectly to any person, entity or body in, or for use in, the DPRK;". (2) The following articles are inserted: "Article 1a The direct or indirect sale, purchase, transportation or brokering of gold and precious metals, as well as of diamonds, to, from or for the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK, as well as to, from or for persons and entities acting on their behalf or at their direction, or entities owned or controlled by them shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. Article 1b The delivery of newly printed or minted or unissued DPRK denominated banknotes and coinage to or for the benefit of the Central Bank of the DPRK shall be prohibited." "Article 2a The direct or indirect sale or purchase of, or brokering or assistance in the issuance of DPRK public or public-guaranteed bonds issued after the entry into force of this Decision to and from the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK, or banks domiciled in the DPRK, or branches and subsidiaries within and outside the jurisdiction of Member States of banks domiciled in the DPRK, or financial entities that are neither domiciled in the DPRK nor within the jurisdiction of the Member States, but are controlled by persons and entities domiciled in the DPRK as well as any persons and entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited.". (3) Article 4 is hereby amended as follows: (a) in paragraph 1, the following point is added: "(d) the persons not covered by Annex I, II or III who are involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related material of all types, or of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, to the DPRK, as listed in Annex IIIA."; (b) paragraph 7 is replaced by the following: "7. Member States may grant exemptions from the measures imposed in paragraph 1(b), (c) and (d) where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in the DPRK."; (c) paragraph 9 is replaced by the following: "9. In cases where, pursuant to paragraphs 4, 5 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, II, III or IIIA the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby."; (d) the following paragraph is added: "10. Member States shall exercise vigilance and restraint regarding the entry into or transit through their territories of individuals working on behalf or at the direction of a designated individual or entity as listed in Annex I.". (4) In Article 5(1), the following point is added: "(d) the persons and entities not covered by Annex I, II or III that are involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related material of all types, or of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, to the DPRK, as listed in Annex IIIA.". (5) The following article is inserted: "Article 6a 1. The opening of new branches, subsidiaries, or representative offices of DPRK banks in the territories of Member States, and the establishment of new joint ventures, or the taking of an ownership interest by the DPRK banks, including the Central Bank of DPRK, its branches and subsidiaries and other financial entities referred to in Article 6, with banks in the jurisdiction of Member States, shall be prohibited. 2. Financial institutions within the territories of Member States or under their jurisdiction shall be prohibited from opening representative offices or subsidiaries in the DPRK.". (6) Article 7(5) is replaced by the following: "5. In cases where inspection referred to in paragraphs 1 and 2 is undertaken, Member States shall seize and dispose of items whose supply, sale, transfer or export is prohibited under this Decision in accordance with paragraph 14 of UNSCR 1874 (2009) and paragraph 8 of UNSCR 2087 (2013).". (7) The following article is inserted: "Article 8a No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or a claim under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures decided on pursuant to UNSCR 1718 (2006), UNSCR 1874 (2008) and UNSCR 2087 (2013), including measures of the Union or any Member State in accordance with, as required by or in any connection with, the implementation of the relevant decisions of the Security Council or measures covered by the this Decision, shall be granted to the designated persons or entities listed in Annexes I, II, III and IIIA, or any other person or entity in the DPRK, including the Government of the DPRK, its public bodies, corporations and agencies, or any person or entity claiming through or for the benefit of any such person or entity.". (8) Article 9(2) is replaced by the following: "2. The Council, acting by unanimity on a proposal from Member States or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the lists in Annexes II, III and IIIA and adopt modifications thereto.". (9) Article 10(2) is replaced by the following: "2. Where the Council decides to subject a person or entity to the measures referred to in Articles 4(1)(b), (c) and (d) and 5(1)(b), (c) and (d), it shall amend Annex II, III or IIIA accordingly.". (10) Article 11 is replaced by the following: "Article 11 1. Annexes I, II, III and IIIA shall include the grounds for listing of listed persons and entities, as provided by the Security Council or by the Sanctions Committee with regard to Annex I. 2. Annexes I, II, III and IIIA shall also include, where available, information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Sanctions Committee for Annex I. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the Security Council or by the Sanctions Committee.". (11) Article 12(3) is replaced by the following: "3. The measures referred to in Articles 4(1)(b), (c) and (d) and 5(1)(b), (c) and (d) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 9(2), that the conditions for their application are no longer met.". Article 2 The persons and entities listed in Annex I to this Decision shall be added to the lists set out in Annex I to Decision 2010/800/CFSP. Article 3 The entities listed in Annex II to this Decision shall be deleted from the lists set out in Annexes II and III to Decision 2010/800/CFSP. Article 4 Annex III to this Decision is added as Annex IIIA to Decision 2010/800/CFSP. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 18 February 2013. For the Council The President C. ASHTON (1) OJ L 341, 23.12.2010, p. 32. ANNEX I Persons and entities referred to in Article 2 A. List of persons referred to in Articles 4(1)(a) and 5(1)(a) Name Alias Date of birth Date of designation Other information 1. Paek Chang-Ho Pak Chang-Ho; Paek Ch'ang-Ho D.O.B. 18 June 1964; P.O.B. Kaesong, DPRK 22.1.2013 Senior official and head of the satellite control center of Korean Committee for Space Technology. Passport: 381420754; Passport Date of Issue: 7 December 2011; Passport Date of Expiration: 7 December 2016. 2. Chang Myong-Chin Jang Myong-Jin D.O.B. 1966; Alt. D.O.B. 1965 22.1.2013 General Manager of the Sohae Satellite Launching Station and head of launch center at which the 13 April and 12 December 2012 launches took place. 3. Ra Ky'ong-Su 22.1.2013 Ra Ky'ong-Su is a Tanchon Commercial Bank (TCB) official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 4. Kim Kwang-il 22.1.2013 Kim Kwang-il is a Tanchon Commercial Bank (TCB) official. In this capacity, he has facilitated transactions for TCB and the Korea Mining Development Trading Corporation (KOMID). Tanchon was designated by the Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. B. List of entities referred to in Article 5(1)(a) Name Alias Location Date of designation Other information 1. Korean Committee for Space Technology DPRK Committee for Space Technology; Department of Space Technology of the DPRK; Committee for Space Technology; KCST Pyongyang, DPRK 22.1.2013 The Korean Committee for Space Technology (KCST) orchestrated the DPRK's launches on 13 April 2012 and 12 December 2012 via the satellite control center and Sohae launch area. 2. Bank of East Land Dongbang Bank; Tongbang U'Nhaeng; Tongbang Bank P.O. Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK 22.1.2013 DPRK financial institution Bank of East Land facilitates weapons-related transactions for, and other support to, arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and Iranian financial institutions, including Bank Melli and Bank Sepah. The Security Council designated Bank Sepah in resolution 1747 (2007) for providing support to Iran's ballistic missile program. Green Pine was designated by the Committee in April 2012. 3. Korea Kumryong Trading Corporation 22.1.2013 Used as an alias by the Korea Mining Development Trading Corporation (KOMID) to carry out procurement activities. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 4. Tosong Technology Trading Corporation Pyongyang, DPRK 22.1.2013 The Korea Mining Development Corporation (KOMID) is the parent company of Tosong Technology Trading Corporation. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 5. Korea Ryonha Machinery Joint Venture Corporation Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation Central District, Pyongyang, DPRK; Mangungdae-gu, Pyongyang, DPRK; Mangyongdae District, Pyongyang, DPRK 22.1.2013 Korea Ryonbong General Corporation is the parent company of Korea Ryonha Machinery Joint Venture Corporation. Korea Ryonbong General Corporation was designated by the Committee in April 2009 and is a defence conglomerate specializing in acquisition for DPRK defence industries and support to that country's military-related sales. 6. Leader (Hong Kong) International Leader International Trading Limited Room 1610 Nan Fung Tower, 173 Des Voeux Road, Hong Kong 22.1.2013 Facilitates shipments on behalf of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 7. Green Pine Associated Corporation Cho'ngsong United Trading Company; Chongsong Yonhap; Ch'o'ngsong Yo'nhap; Chosun Chawo'n Kaebal T'uja Hoesa; Jindallae; Ku'mhaeryong Company LTD; Natural Resources Development and Investment Corporation; Saeingp'il Company c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, DPRK; Nungrado, Pyongyang, DPRK 2.5.2012 Green Pine Associated Corporation ("Green Pine") has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. 8. Amroggang Development Banking Corporation Amroggang Development Bank; Amnokkang Development Bank Tongan-dong, Pyongyang, DPRK 2.5.2012 Amroggang, which was established in 2006, is a Tanchon Commercial Bank-related company managed by Tanchon officials. Tanchon plays a role in financing KOMID's sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Iran's Shahid Hemmat Industrial Group (SHIG). Tanchon Commercial Bank was designated by the Committee in April 2009 and is the main DPRK financialentity for sales of conventional arms, ballistic missiles and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. 9. Korea Heungjin Trading Company Hunjin Trading Co.; Korea Henjin Trading Co.; Korea Hengjin Trading Company Pyongyang, DPRK 2.5.2012 The Korea Heungjin Trading Company is used by KOMID for trading purposes. It is suspected it has been involved in supplying missile-related goods to Iran's Shahid Hemmat Industrial Group (SHIG). Heungjin has been associated with KOMID, and, more specifically, KOMID's procurement office. Heungjin has been used to procure an advanced digital controller with applications in missile design. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. ANNEX II Entities referred to in Article 3 1. Green Pine Associated Corporation 2. Korea Heungjin Trading Company 3. Tosong Technology Trading Corporation 4. Korea Ryonha Machinery Joint Venture Corporation 5. Amroggang Development Banking Corporation 6. Bank of East Land ANNEX III "ANNEX IIIA A. List of persons referred to in Article 4(1)(d) and Article 5(1)(d) ¦ . B. List of entities referred to in Article 5(1)(d) ¦ ."